UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-8103


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JOEL EUGENE HENRY, a/k/a Sleepy,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville.        Richard L.
Voorhees, District Judge. (5:06-cr-00022-RLV-CH-1)


Submitted:   February 26, 2013                Decided: March 1, 2013


Before MOTZ, WYNN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Joel Eugene Henry, Appellant Pro Se. Thomas Richard Ascik, Amy
Elizabeth Ray, Assistant United States Attorneys, Asheville,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Joel Eugene Henry appeals the district court’s order

denying his 18 U.S.C. § 3582(c)(2) (2006) motion to reduce his

sentence.     We have reviewed the record and find no reversible

error.   Accordingly, we affirm for the reasons stated by the

district court.    United States v. Henry, No. 5:06-cr-00022-RLV-

CH-1 (W.D.N.C. Nov. 6, 2012).       We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.



                                                          AFFIRMED




                                2